DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 21 July 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined.

Information Disclosure Statement
The file wrapper contains two IDS documents dated 21 July 2022.  One contained a listing of foreign references and non-patent literature that was included in parent application 16/765537.  These references are all also listed in the second IDS.  To avoid redundancy, the IDS containing the duplicate references is marked through with an “X” in the entirety.  The second IDS is considered.

Claim Objections
Claims 3 and 11 is objected to because of the following informalities: 

Claim 3: lines 2, 3 and 4, the examiner suggests “the at least…”.


Claim 11: line 2, the examiner suggests “have” be “has”.  

Appropriate correction is required.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the listed claims of U.S. Patent No. 11,441,308. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are in the respective claims as noted below.  Upon review it is noted that Claim 1 of the present application is broader that claim 1 of the ‘308 patent.

17/814082
11,441,308
1
1
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12+13
13
12
14
13
15
11
16
1+14
17
1+14+15
18
1+14+16
19
1+14+17
20
1+14



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 16: The claim is directed to “A storage column profile…according to claim 1”.  The preamble is directed to an independent claim, however it is written in dependent format.  Numerous limitations are written as initially provided, e.g., “a hollow centre”, whereas these limitations are initially presented in claim 1.  As a result, it appears the claim is replete with limitations that are redundant.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Profiles et Tubes de L’Est, hereafter Profiles, (GB 1,503,588).

Claim 16: Profiles discloses a storage column profile for a storage system according to claim 1 (see explanation above for how this language is interpreted), wherein the cross-section of the storage column profile comprises a hollow centre section (Fig. 3: 8), at least two connecting elements (not labeled in Fig. 8 but equating to 2-6 as shown in Fig. 1), and at least one corner section (outer surfaces of edge 8 forming the column), 
wherein the at least two connecting elements are arranged in, or on, an external surface of the centre section (as shown portions 2-6 are at an external surface of the center section); and 
wherein the corner section comprises two perpendicular bin guiding plates (corners of profile of 8) for accommodating a corner of a storage bin (“for accommodating…” is considered functional language that is fully capable of being met by the prior art).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ocado Innovation Limited, hereafter Ocado, (WO 2017/153563) in view of Dion Dany, hereafter Dion (CA 2 574 745).

Claim 1: Ocado discloses a storage system comprising: 
a storage grid structure (Fig. 1) and 
a remotely operated storage bin handling vehicle (as exemplified in Fig. 3a), 
wherein the storage grid structure comprises a first and a second type of vertical storage column profiles (Fig. 2: 16, see also generally where interior columns are different from corner and exterior columns) defining multiple storage columns (as shown) in which storage bins can be stored one on top of another in vertical stacks (Fig. 1: 10 as shown), 
wherein the first and second type storage column profiles are interconnected at top ends by rails (22) forming a horizontal rail grid upon which the remotely operated storage bin handling vehicles (30) may move in two perpendicular directions, 
wherein the first type of storage column profiles (16) has a cross-section comprising a hollow centre section (as shown) and four corner sections (as shown), each of the four corner sections comprises two perpendicular bin guiding plates (10) for accommodating a corner of a first storage bin (as shown), and
wherein the second type of storage column profiles (16) has a cross-section comprising a hollow centre section (as shown) having at least two connecting elements (any surface of the hollow center can be used as a connecting element using the broadest reasonable interpretation in light of applicant’s specification) in, or on an external surface of the hollow centre section (as shown), and at least one corner section (as shown) of the second type of storage column profiles comprises two perpendicular bin guiding plates (equating to 10) for accommodating a corner of a second storage bin.  
Ocado does not disclose wherein the storage grid structure comprises a grid supporting structure comprising at least two of the second type of storage column profiles interconnected, via the at least two connecting elements of the at least two second type of storage column profiles, by vertically inclined support struts.  Dion teaches a similar system that incorporates inclined support struts (Fig. 2: 10, generally).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate inclined struts to prevent racking among the various structural elements.

Claim 2: the obvious modification of the prior art provides a storage system according to claim 1, wherein the vertically inclined support struts have a width allowing them to be connected to the corresponding connecting element of the at least two second type of storage column profiles without crossing a plane extending from an adjacent bin guiding plate (as shown generally in Ocado), such that the vertically inclined support strut 34392813First Preliminary Amendmentwill not interfere with the second storage bin (as shown generally in Fig. 1). 

Claim 3: the obvious modification of the prior art provides a storage system according to claim 1, wherein the second type of storage column profiles comprises at least two of the at least one corner sections (as shown), wherein at least two bin guiding plates (10), one of each of the at least two of the at least one corner sections, are parallel (as shown) and extend in the same direction forming a recess delimited by the at least two of the bin guiding plates and the external surface of the hollow centre section of the second type of storage column profiles, and the recess has a width suitable for accommodating one of the vertically inclined support struts (functional language fully capable of being met by the prior art).
 
Claim 4: the obvious modification of the prior art provides the storage system according to claim 3, except wherein one of the at least two connecting elements of the second type of storage column profiles is arranged in, or on, the external surface of the hollow centre section of the second type of storage column profiles delimiting the recess.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would locate the components as necessary to prevent interfering with other structural features.  

Claim 5: the obvious modification of the prior art provides a storage system according to claim 1, wherein the second type of storage column profiles comprises four of the connecting elements as shown in Fig. 2 of Ocado), and four of the corner sections (as shown, each member has a portion forming a corner), each of the four connecting elements is arranged in a recess delimited by two parallel bin guiding plates (10 as shown), and each recess has a width suitable for accommodating one of the vertically inclined support struts (functional language fully capable of being met by the prior art).  

Claim 6: the obvious modification of the prior art provides the storage system according to claim 1, wherein each of the vertically inclined support struts comprises a first connecting end and a second 34392814connecting end for interconnecting the at least two of the second type of storage column profiles via the corresponding connecting elements (as rendered obvious by Dion 12).

Claim 8: the obvious modification of the prior art provides a storage system according to claim 1, wherein the vertically include support struts have a cross-section which extends more in a vertical direction than in a horizontal direction (as rendered obvious by Dion: Fig. 3 as shown).  

Claim 9: the obvious modification of the prior art provides a storage system according to claim 1, except wherein a first wall-shaped framework of the storage grid structure comprises at least three of the second type of storage column profiles interconnected, via the connecting elements, by the vertically inclined support struts; the vertically inclined support struts are arranged in a line and extending from a position at an upper corner of the first wall-shaped framework towards a base of the storage grid structure.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would arrange the various features as desired based on the overall desired configuration of the system.

Claim 10: the obvious modification of the prior art provides a storage system according to claim 1, except wherein a second wall-shaped framework of the storage grid structure, being perpendicular to the first wall-shaped framework, comprises at least three of the second type of storage column profiles interconnected, via the connecting elements, by the vertically inclined support struts; the vertically inclined support struts are arranged in a line and extending from a position at an upper corner of the second wall-shaped framework 34392815First Preliminary Amendmenttowards the base of the storage grid structure, and the first and second wall-shaped framework have one of the second type of storage column profiles in common.  As shown, wall-shaped structures are shown in various configurations.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would arrange the various features as desired based on the overall desired configuration of the system.

Claim 11: the obvious modification of the prior art provides a storage system according to claim 1, except wherein the storage grid structure has at least one storage column comprising four of the second type of storage column profiles interconnected by the vertically inclined support struts.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  Further, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  One having ordinary skill in the art would arrange the various features as desired based on the overall desired configuration of the system. 

Claim 12: the obvious modification of the prior art provides a storage system according to claim 1, wherein the connecting elements are attachment grooves or attachment ribs (Ocado: as shown, portion of 16 receiving 10 is a groove).  
 
Claim 13: the obvious modification of the prior art provides the storage system according to claim 1, wherein the at least two connecting elements are attachment grooves (portion 16 receiving 10 is a groove), and the attachment grooves comprise parallel lips extending from an external surface of the hollow centre section of the second type of storage column profiles (Ocado: portion of 16 extending to 10 as shown in Fig. 2 has parallel lips as shown and they extend from an external surface of portions identified as 16 in Fig. 2).

Claim 14: the obvious modification of the prior art provides a storage system according to claim 1, wherein the at least two connecting elements are attachment ribs attachment ribs comprise a flared connecting portion (Ocado: portion receiving 10) distal to an external surface of the hollow centre section of the second type of storage column profiles (as shown).

Claim 17: the obvious modification of the prior art provides a storage column profile according to claim 16, except comprising four of the connecting elements and four of the corner sections, but it does provide wherein each of the connecting elements is arranged in a recess (portion of 16 receiving 10) delimited by two of the corner sections (as shown).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have as many parts as desired based on the desired size and configuration of the system.  

Claim 18: the obvious modification of the prior art provides a storage column profile according to claim 17, wherein each recess is delimited by two of the corresponding bin guiding plates (as shown in Fig. 2, to elements of 10 are parallel as shown), each of the two corner sections delimiting the recess (as shown being received by 16).  

Claim 19: the obvious modification of the prior art provides a storage column profile according to claim 16, wherein the connecting element is an attachment groove comprising parallel lips (Ocado: portion of member receiving 10 and member indicated by 16 as shown in Fig. 2 has parallel lips) extending from an external surface of the centre section (as shown).

  Claim 20: the obvious modification of the prior art provides a storage column profile according to claim 16, wherein the connecting element is an attachment rib (each element receiving 10 is a rib).


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Profiles in view of Uchida Yoko KK, hereafter Uchida (KR 20130052642).

Claim 15: Profiles discloses a storage column for a storage system according to claim 1 (see above for how this claim is interpreted), comprising four of the second type of storage column profiles (Fig. 17 as shown; the prior art has full capability of being used as a storage column) interconnected.  Profiles does not disclose the connection is via the at least two connecting elements of the at least four second type of storage column profiles, by vertically inclined support struts, however Uchida teaches such supports (5).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the support struts to prevent racking among the framing elements.  

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The examiner has no further art to cite, as the relevant art is cited in applicant’s IDS.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649